DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 4, 7-9, 11-13, and 16-22 are pending in this application.
Cancellation of claim 3 is acknowledged; claims 2, 5, 6, 10, 14, and 15 already stand canceled.
Claims 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 October 2020.

Claims 1, 4, 7-9, 11-13, 21, and 22 are examined.


Withdrawn Rejections
The rejection of claim 13 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to claim 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 23 February 2022:
Claims 1, 4, 7-9, 11-13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meergans et al. (“Meergans”, US 2015/0272891) in view of Stanic Ljubin et al. (“Stanic”, WO 2015/121472).  US 2016/0346267 is the national stage entry of WO ‘472; for ease of citation, relevant passages will be cited from the US ‘267 reference.
Regarding claim 1, Meergans teaches oral dosage form for modified release of apixaban (e.g., abstract).  The apixaban is used in particulate form (e.g., paragraph [0023]) having a particle size distribution (D90-value) of 90 µm or greater, in particular of 90 to 500 µm (e.g., paragraph [0024]).  The oral dosage form can preferably comprise one or more pharmaceutical excipients, which include filler (i.e., diluent), lubricant, and disintegrant (e.g., paragraph [0070])  as well as glidant (id.; see instant claim 4).  
While Meergans teaches one or more excipients may be present, Meergans does not specifically teach the presence of a surfactant.
Stanic is in the field of apixaban formulations (e.g., abstract), comprising filler disintegrant, and lubricant (e.g., paragraph [0045]), and teaches said compositions further comprise a surfactant (e.g., paragraph [0039]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a surfactant in the composition of Meergans according to the teachings of Stanic; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the addition of a surfactant is a known and useful excipient in compositions of apixaban comprising similar components, as taught by Stanic, and Meergans already teaches excipients which may be present are those with which the person skilled in the art is familiar (e.g., paragraph [0069]).
Regarding particle size (claims 1, 21), Meergans teaches a particle size distribution (D90-value) of 90 µm or greater, in particular of 90 to 500 µm (e.g., paragraph [0024]), which overlaps the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  In this case, it would be within the purview of the skilled artisan to select a particle size from within the range taught by Meergans, including those which overlap those instantly claimed, with a reasonable expectation of success.
Regarding the limitation wherein the composition is binder-free (claim 1 as amended), it is noted that Meergans does not teach the presence of a binder.  Also note that, while the matrix former taught by Meergans may be chosen from compounds which Applicant identifies as a binder, such as such as cellulose derivatives (e.g., HPMC; see paragraph [0052]), Meergans also teaches matrix formers which are not identified as binders, such as wax, fat, oil (e.g., paragraph [0038]).  Additionally, Meergans teaches certain compounds which Applicant identifies as a binder, such as polyvinylpyrrolidone, are not regarded as matrix formers (e.g., paragraph [0068]).  Therefore, the composition of Meergans may be binder-free.
Regarding dosage form (claims 7, 8, 22), Meergans teaches the oral dosage form is preferably a tablet (e.g., paragraph [0102]).
Regarding diluent selection (claims 9, 21), Meergans teaches preferred fillers include microcrystalline cellulose and lactose (e.g., paragraph [0071]), and thus the skilled artisan would envisage a mixture thereof.
Regarding surfactant selection (claims 11, 21), Stanic teaches suitable surfactants include sodium lauryl sulfate (e.g., paragraph [0041]).
Regarding disintegrant selection (claims 12, 21), Meergans teaches suitable disintegrants include croscarmellose sodium (e.g., paragraph [0081]).
Regarding lubricant selection (claims 13, 21), Meergans teaches suitable lubricants include magnesium stearate (e.g., paragraph [0074]).
Regarding claim 22, it is noted said claim is a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  Since the composition of the prior art comprises all of the components of the claimed invention, it reads on the claim, absent evidence to the contrary.


Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive.  
Applicant first argues the composition of Meergans is for modified release, while the claimed composition is for immediate release.  Applicant argues the “conventional expectation” (as shown by the inventors in a previous patent), for apixaban particles with a D90 of more than 89 µm, would have been “inadequate exposure and quality problems”.  Applicant argues it is the particle distribution of the apixaban which is “of critical importance to produce desirable composition”, and that the current inventors unexpectedly found that the pharmaceutical compositions containing apixaban having D90 of about 350 µm to about 800 µm produce a similar immediate release, in-vitro and in-vivo profile as that of the original Apixaban composition described in previous patent USP 9,326,945.  Applicant also argues that, “even if a person having ordinary skill in the art were to combine the teachings of Stanic and Meergans, he/she would arrive at a modified release composition of Apixaban and not the immediate release pharmaceutical composition of the present invention.”
This argument is not persuasive.  Applicant’s arguments center around the position that the claimed compositions are for immediate release; however, nowhere do the claims state that the claimed composition is an immediate release composition.  Additionally, nowhere does the specification state that the claimed composition (which, according to independent claim 1, may comprise any surfactant, any disintegrant, and any lubricant, in any amounts) necessarily forms an immediate release composition.  While Applicant cites specific examples 11-15, having particular combinations and amounts of excipients, have dissolution profiles which Applicant characterizes as immediate release, the specification does not state these compositions are “immediate release”, but rather refers to these examples for demonstrating stability and bioequivalence to commercially available apixaban tablets.  Even assuming arguendo that the cited examples also demonstrate immediate release, it is noted that the features upon which applicant relies (i.e., that the claimed compositions are for immediate release) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP 2145 VI.  Additionally, the examples cited by Applicant contain specific combinations and amounts of excipients, while the claimed composition may comprise any surfactant, any disintegrant, and any lubricant, in any amounts, according to independent claim 1.  If Applicant is arguing the particle size is the critical parameter for forming an immediate release composition, it is also noted that this argument is inconsistent with Applicant’s argument that the composition of Meergans, which also teaches particles sizes which overlap those instantly claimed, is for modified release; in other words, it is not clear how a single ingredient having the same particle size can be both “immediate release” and “modified release”, absent additional excipient(s) to form such compositions.
In response to Applicant’s argument that Stanic teaches the use of a binder, it is noted that the teachings of Stanic are relied upon merely to demonstrate that a surfactant is a known excipient for apixaban compositions, as taught by Stanic.  Stanic need not specifically teach a composition which is binder free because the teachings of Stanic are not wholly incorporated into the teachings of Meergans, but merely relied upon to demonstrate what the skilled artisan would understand from the phrase “those [excipients] with which the person skilled in the art is familiar” as taught by Meergans.  Therefore, since Meergans already teaches that excipients which may be used in its compositions are those with which the person skilled in the art is familiar (e.g., paragraph [0069]), and Stanic teaches known excipients for apixaban compositions includes those excipients already taught by Meergans (i.e., filler (diluent), disintegrant, and lubricant; e.g., see Stanic at paragraph [0045]) as well as surfactant (e.g., paragraph [0039]), the skilled artisan would find it obvious to include a surfactant in the composition of Meergans, with a reasonable expectation of success.
Applicant further argues Example 11 of the present invention shows that in-vitro dissolution profile of “the tablets of Apixaban having D90 more than 100 µm, more preferably more than 300 µm to 1000 µm and most preferably more than 350 µm to 800 µm” (per Example 4) has an equivalent immediate release profile to ELIQUIS, while Example 12 shows in-vivo comparison of Apixaban 5mg tablets prepared as per the invention with the reference listed drug ELIQUIS.  Applicant argues Examples 14 and 15 show “not only that the purity profile is better but also that total impurities is less than 1.5%.”
This argument is not persuasive.  As noted in the previous Office action mailed 26 November 2021, Applicant’s data in the specification has been fully considered, but is not persuasive for overcoming the rejection.  The data presented in the specification compares apixaban tablets of the claimed invention to a reference drug ELIQUIS.  However, the data does not detail what ingredients are in the ELIQUIS tested, and thus it is not clear if or how the comparative data relates to any comparison to the closest prior art (i.e., the composition of Meergans).  Additionally, since test compositions Examples 4 and 5 (used in Examples 11-15) each contain specific ingredients for the excipients present, it is not clear if the probative value for the data presented can be extended to a composition having any diluent, any surfactant, any disintegrant, and any lubricant, as claimed in independent claim 1, or the complete lists of excipients as recited in dependent claims 9 and 11-13.
Therefore, it is the Examiner’s position that the claims are rendered obvious.





Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/B.S.F/Examiner, Art Unit 1611